tcmemo_2009_174 united_states tax_court robert powell petitioner v commissioner of internal revenue respondent docket no 18134-06l filed date robert powell pro_se martha j weber for respondent memorandum opinion cohen judge this case was filed in response to a notice_of_determination concerning collection action it is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 against petitioner and the court’s order to show cause directed at petitioner’s counsel requiring him to explain why counsel should not be required under sec_6673 to pay personally any excess costs expenses and attorneys’ fees reasonably incurred because of his conduct in this case unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in tennessee at the time his petition was filed he received compensation_for services and other forms of taxable_income during and petitioner failed to file valid federal_income_tax returns for those years and he claims that he is not required to file returns or pay taxes on money earned from his labor or services he also makes other frivolous arguments about whether he is a taxpayer or an individual under the internal_revenue_code the internal_revenue_service irs sent statutory notices of deficiency to petitioner although he received the notices of deficiency petitioner did not file petitions in this court and the amounts determined in the notices were assessed the irs also determined a frivolous_return penalty for under sec_6702 although the petition included reference to the sec_6702 penalty that part of the case was dismissed for lack of jurisdiction because the determination appealed by the petition was made before the effective date of the amendment of sec_6330 by the pension_protection_act of publaw_109_ sec_855 120_stat_1019 on date the irs sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing in order to enforce collection of the unpaid liabilities for through the notice showed then-outstanding liabilities totaling dollar_figure by letter dated date petitioner requested a hearing and made various spurious demands he claimed to have researched the constitution the internal_revenue_code caselaw and other publications and asserted my research has lead sic me to the conclusion that i am not required by any law to file an individual tax_return or pay income_tax on the money i earn from my labor or services on date a settlement officer responded to petitioner’s request for a hearing and advised petitioner that the items mentioned in his request are items that courts have determined are frivolous or groundless the letter advised petitioner that appeals does not provide a face-to-face conference if the only items you wish to discuss are those mentioned indicated the alternatives available to petitioner and scheduled a telephone conference petitioner responded with a letter dated date repeating his demands and making threats petitioner acknowledged that he had reviewed the irs publication entitled the truth about frivolous tax arguments but he denied that the publication addressed the issues he had raised on date a notice_of_determination concerning collection action s under sec_6320 and or was sent to petitioner the notice sustained the proposed levy noting that petitioner had raised only frivolous issues and had been warned that if he persisted in raising frivolous arguments the court may impose sanctions under sec_6673 in his petition filed date petitioner sought relief on all non-frivolous issues but did not specify errors in the notice_of_determination on date respondent’s motion for summary_judgment first motion for summary_judgment was filed respondent set out the history of petitioner’s frivolous arguments and requested a penalty under sec_6673 at the hearing on the motion for summary_judgment respondent’s counsel disclosed to the court that certain additions to tax reflected in the transcripts of petitioner’s account had been improperly assessed and would be abated the first motion for summary_judgment was denied and the court stated that satisfaction of the requirements of sec_6330 should be demonstrated at trial rather than in a summary adjudication the court was also concerned with unjustified delay in resolving this action because of the infrequency of trial sessions in memphis tennessee the place of trial requested by petitioner on date respondent’s motion for summary_judgment and to impose a penalty under sec_6673 second motion for summary_judgment which is now pending and respondent’s motion to permit levy were filed the pending order to show cause dated date recounted additional history and included the following by notice served date this case was set for trial in memphis on date on date petitioner moved for a continuance which was not opposed by respondent on the ground that he had employed counsel jerold barringer so that mr barringer and petitioner can eliminate issues petitioner sought to raise but which would be foreclosed at trial the court reluctantly granted the continuance by notice served date this case was set for trial in memphis on date respondent’s pending motions apparently crossed in the mail with the notice of trial respondent’s motions recount the history of frivolous arguments made by petitioner establish that petitioner is precluded from disputing the underlying liabilities in this case because of his receipt of statutory notices of deficiency explain that the invalid assessments of certain penalties have been abated and assert that respondent has shown good cause for the removal of the suspension of the levy that results during the pendency of this action petitioner’s response does not raise a bona_fide material issue of fact but merely seeks more time to pursue discovery petitioner’s argument that respondent’s motions should be denied because they are premature until petitioner secures responses to his various inquiries is patently for the purpose of delay petitioner’s interrogatories indirectly assert stale tax defiance arguments about terms such as taxpayer person non-resident alien income and other non-meritorious arguments about delegated authority these arguments are directed to the underlying liabilities that will not be considered in this case we agree with respondent and conclude that petitioner’s pursuit of frivolous and groundless arguments throughout the collection review process is intended to delay collection under such circumstances levy action should not be suspended section e see 124_tc_189 the discovery of the invalid assessment of certain penalties that led to the court’s denial of respondent’s prior motion for summary_judgment was made and disclosed by respondent and was not revealed by petitioner’s frivolous and dilatory tactics that concession by respondent does not preclude an otherwise appropriate penalty under sec_6673 petitioner’s counsel rather than resolving issues as represented in the petitioner’s motion for continuance filed date has continued the frivolous and dilatory course of conduct and seeks to multiply these proceedings unreasonably and vexatiously see sec_6673 petitioner’s counsel is fully aware of the consequences of pursuing frivolous arguments see 507_f3d_1092 7th cir upon due consideration and for cause it is hereby ordered that respondent’s motion to permit levy filed date is granted pursuant to section e and the levy action that is the basis of this proceeding is not suspended it is further ordered that respondent’s motion for summary_judgment and to impose a penalty under sec_6673 is set for hearing on date at the trial session of the court theretofore scheduled to commence pincite a m in room federal building north main street memphis tn trial may proceed immediately if the motion for summary_judgment is denied and this case will not be further continued it is further ordered that at the hearing on date petitioner’s counsel jerold w barringer shall show cause if any he has why he should not be required under sec_6673 to pay personally any excess costs expenses and attorneys’ fees reasonably incurred because of his conduct in this case it is further ordered that at the hearing on date respondent shall present evidence of costs expenses and attorneys’ fees if any that respondent would claim under sec_6673 on date the court received a letter from petitioner in which he claimed that his counsel jerold w barringer barringer had failed to communicate with him the letter stated in part i am in the process of preparing motions the purpose of which is to obtain postponement of the scheduled trial date so i can retain another lawyer complete discovery and otherwise prepare for trial when the case was called on date petitioner’s letter was filed as a motion to withdraw counsel barringer stated we’ve had a breakdown of communication i have in fact sent emails to mr powell as well as left phone messages for him but we have different theories about where this case is going or what this case could do and for some time now i’ve not been able to pursue the issues he wants to pursue so i don’t know how i can represent what he wants to do i have a different theory of where the case could conceivably go but i don’t know whether he wants to go that route respondent’s counsel did not oppose withdrawal of petitioner’s counsel but did oppose a continuance respondent’s counsel filed a declaration describing respondent’s attorneys’ time and claiming dollar_figure as the amount to be awarded under sec_6673 barringer was allowed days to respond to the claimed costs and the motion to withdraw counsel was granted petitioner proceeded pro_se and persisted in his demands for discovery and a continuance he submitted an offer of proof in which he set forth his frivolous arguments that he is not an individual required to file income_tax returns or pay taxes and complained of the denial of a face-to-face hearing and denial of discovery he did not raise any issue of material fact precluding summary_judgment barringer’s response and objection to motion for sanctions and response to request for attorneys fees was filed date he challenges the validity of the assessment and other documents on the alleged absence of appropriate signatures by irs personnel he claims that respondent was obligated to produce a form 23c assessment certificate--summary record of assessments and copies of the notices of deficiency petitioner requested as a pro_se even though barringer has acknowledged to respondent’s counsel that petitioner received the notices of deficiency he insists that the discovery was appropriate because petitioner has sought to know exactly how all the provisions of the i r c apply to him but he asserts that petitioner would not have agreed to any issue ever as demonstrated in open court on date the latter statement is made in support of barringer’s argument that counsel’s involvement was not the cause of the time expended by respondent’s counsel that is the basis of the claim under sec_6673 discussion petitioner has not been deterred by the multiple warnings that his arguments are frivolous and his former counsel argues persuasively that petitioner would never give up his arguments despite repeated warnings by respondent and the court petitioner continues to maintain the same frivolous positions and to impose extra burdens on respondent in pursuing matters where there is no reasonable dispute arguments that compensation_for services is not taxable have been repeatedly and thoroughly rejected in cases too numerous to mention arguments such as those pursued by petitioner have resulted in criminal convictions eg 939_f2d_499 7th cir 920_f2d_619 10th cir civil_fraud penalties eg 80_tc_1111 chase v commissioner tcmemo_2004_142 sec_6673 penalties eg sawukaytis v commissioner tcmemo_2002_156 affd 102_fedappx_29 6th cir and sanctions for frivolous appeals eg 756_f2d_38 6th cir affg tcmemo_1983_473 746_f2d_1187 6th cir affg tcmemo_1983_474 in any event arguments about his underlying liability for the taxes were precluded by sec_6330 because petitioner received notices of deficiency for the years in dispute in the context of cases brought under sec_6330 procedural arguments such as those made by petitioner and now by barringer have been refuted repeatedly see eg 118_tc_365 and cases cited thereat sec_6673 penalty imposed on the taxpayer who had been counsel in prior cases affd 329_f3d_1224 11th cir see also 119_tc_252 115_tc_576 115_tc_35 the arguments made and the cases rejecting them are cited in the irs publication the truth about frivolous tax arguments sec ii date available on the irs web site at www irs gov which petitioner acknowledges reviewing under the circumstances petitioner did not have a right to a face-to-face hearing see 117_tc_183 because of the demonstrated abuses of the sec_6330 procedures in the tax relief and health care act of publaw_109_432 div a sec_407 120_stat_2960 congress has added a penalty for frivolous submissions including submissions under sec_6330 sec_6702 see notice_2008_14 2008_1_cb_310 neither petitioner nor barringer acknowledges the authorities showing that their arguments are totally lacking in merit and have no likelihood of success in similar circumstances in 507_f3d_1092 7th cir the court_of_appeals described barringer’s inability to distinguish between plausible and preposterous arguments and characterized him as a recidivist for ignoring that court’s decision reminding him that taxpayers cannot use a request for a collection hearing to contest their substantive liability in the absence of any acknowledgment of current law there is no indication of a good-faith attempt to change it see rule a model rules of profl conduct r we conclude that barringer was adequately warned yet persisted thus his conduct was reckless and in bad faith see 119_tc_285 davis v commissioner tcmemo_2007_201 affd 301_fedappx_398 6th cir gillespie v commissioner tcmemo_2007_202 affd 292_fedappx_517 7th cir edwards v commissioner tcmemo_2003_149 affd 119_fedappx_293 d c cir according to barringer all of his conduct in this case was consistent with demands of petitioner petitioner’s conduct while acting pro_se was totally groundless and patently for the purpose of delay on the entire record a penalty will be awarded against petitioner in the amount of dollar_figure respondent’s itemization claims dollar_figure hours as excess hours attributable to the involvement of petitioner’s counsel and includes time for preparation of the second motion for summary_judgment time spent as a result of the frivolous discovery requests sent by barringer after he entered his appearance in the case and time spent in response to the court’s order to show cause respondent sets out the time and experience of various attorneys and proposes rates previously adopted by the court see takaba v commissioner supra pincite 99_tc_533 barringer claims that the time spent in relation to the second motion for summary_judgment would have been necessary even without his involvement he attempts to excuse his submission of the interrogatories on the basis that they were demanded by his client he does not dispute the reasonableness of the hourly rates suggested for the various attorneys based on their experience in denying the first motion for summary_judgment the court expressly stated that satisfaction of the requirements of sec_6330 should be demonstrated at trial rather than in a summary adjudication the case was submitted on the second motion for summary_judgment at the time of trial because petitioner offered only the same stale frivolous arguments he had pursued from the beginning of the administrative proceedings and did not demonstrate any remaining material issues of fact the same result would have been achieved without the second motion for summary_judgment we do not accept barringer’s argument that the second motion for summary_judgment would have been necessary without his involvement we believe that it was unnecessary with or without his involvement it was a choice by respondent to disregard the advice of the court and we decline to require barringer to compensate respondent for that choice effecting delay and unnecessary responses through abuse of the discovery process is an appropriate basis for an award under sec_6673 see 116_tc_111 affd 289_f3d_452 7th cir the motion to permit levy was an appropriate response to the continuance and delays caused by the false representation that barringer’s entry of appearance would lead to reasoned resolution of this case costs of supervising counsel are recoverable see takaba v commissioner supra pincite barringer complains about time spent in consultations among and between respondent’s counsel but that time was appropriate because of respondent’s cautious approach to seeking sanctions by reason of counsel’s conduct and because the motion to permit levy is not a frequently employed option excluding time spent in preparation of the second motion for summary_judgment we conclude that the recoverable amount reasonably incurred as a result of barringer’s unreasonable and vexatious conduct is hours at dollar_figure per hour and hours at dollar_figure per hour for a total award of dollar_figure under sec_6673 an appropriate order and decision will be entered
